Citation Nr: 0924578	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  04-11 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an effective date prior to September 19, 
2002 for the grant of a 70 percent disability rating for 
generalized anxiety disorder (GAD), chronic with severe, 
obsessive, and compulsive features. 

2. Entitlement to an effective date prior to September 19, 
2002 for the grant of a total rating based on individual 
unemployability (TDIU) due to service connected disability. 


REPRESENTATION

Veteran represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1967 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

In May 2006, the Board denied the Veteran's claims for 
entitlement to an effective date prior to September 19, 2002 
for the grant of a 70 percent disability rating for GAD, 
chronic, with severe, obsessive and compulsive features and a 
TDIU. 

The Veteran appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (Court). In December 
2006, the Court granted the parties' Joint Motion for Remand 
(Joint Motion), vacating the Board's decision, and remanding 
the claim to the Board for further proceedings consistent 
with the Joint Motion. In December 2007, the Board remanded 
the claims for additional development pursuant to 
instructions contained in the December 2006 Joint Motion for 
Remand. Such development has been completed and the matter is 
ready for appellate review. 


FINDINGS OF FACT

1. By RO rating decision of October 2002, the RO increased 
the disability rating for GAD, chronic, with severe, 
obsessive and compulsive features, from 50 percent to 70 
percent, effective September 19, 2002, the date of a special 
VA psychiatric examination.

2. It is factually ascertainable that service-connected GAD, 
chronic, with severe, obsessive, and compulsive features, had 
increased in severity to warrant a 70 percent rating on 
September 15, 1997, when the Veteran ceased employment.

3. It was factually ascertainable that service-connected GAD, 
chronic, with severe, obsessive and compulsive features, 
prevented the Veteran from engaging in substantially gainful 
employment beginning on September 15, 1997, when the Veteran 
ceased employment.


CONCLUSIONS OF LAW

1. The criteria for an effective date of September 15, 1997 
for an increased rating of 70 percent for GAD, chronic, with 
severe, obsessive and compulsive features, are met. 38 
U.S.C.A. §§ 1155, 5013, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.400, 4.7, 4.140, Diagnostic Code 9440 (2008).

2. The criteria for an effective date of September 15, 1997 
for the grant of a TDIU claim are met. 38 U.S.C.A. §§ 5107, 
5103, 5103A, 5110 (West 2002); 
38 C.F.R. §§ 3.400, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analyses

Entitlement to an effective date prior to September 19, 2002 
for the grant of an increased 70 percent disability rating 
for generalized anxiety disorder (GAD), chronic with severe, 
obsessive, and compulsive features

The Veteran contends that the RO's assignment of a 70 percent 
rating for service-connected GAD, should have been made 
effective prior to the VA assigned effective date of 
September 19, 2002 (the date of the special VA psychiatric 
examination requested by the Board in a July 1999 Remand). 
Alternately, the Veteran asserts that the psychiatric 
treatment statements of R.F., M.D., dated in October 1996, 
November 1997, June 1998, and a November 2007 medical opinion 
by C.R., Ph.d. LCP, support an effective date prior to 
September 19, 2002 for both a 70 percent schedular rating for 
anxiety reaction and a TDIU grant. The Board finds that the 
evidence showed the Veteran's GAD symptoms increased in 
severity to warrant a 70 percent rating effective September 
15, 1997. 

Disability ratings are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. 
§ 4.7.

The Veteran's increased rating claim for GAD was received at 
the RO on December 3, 1997. Under the applicable criteria, 
the Veteran's psychiatric disability is rated under 38 C.F.R. 
§ 4.130, Diagnostic Code 9400. Diagnostic Code 9440 of the 
VA's General Rating Formula for Mental Disorders provides for 
a 50 percent rating where there is a showing of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned under Diagnostic Code 9400 
where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. § 4.130, Diagnostic Code 9400. (Emphasis 
added).

The symptoms and manifestations listed under the above rating 
formula are not requirements for a particular rating, but are 
examples providing guidance as to the type and degree of 
severity of these symptoms. Consideration also must be given 
to factors outside the rating criteria in determining the 
level of occupational and social impairment. Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).

Generally, the effective date for an award of increased 
disability compensation based upon a claim for increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application. See 38 
U.S.C.A. § 5110(a). The corresponding VA regulation indicates 
that an increased disability rating shall be assigned as of 
the date of receipt of claim, or the date entitlement arose, 
whichever is later. See 38 C.F.R. § 3.400(o)(1).

Thus, an effective date for an increased rating may be 
assigned later than the date of receipt of claim if the 
evidence shows that the increase in disability actually 
occurred after the claim was filed. Therefore, determining an 
effective date for an increased rating involves an analysis 
of the evidence to determine (1) when a claim for an 
increased rating was received and, if possible, (2) when the 
increase in disability actually occurred.

An exception to the general rule governing claims for 
increased compensation is contained in 38 U.S.C.A. § 
5110(b)(2). It states that if the evidence demonstrates that 
the increase in disability occurred prior to the date of 
receipt of claim, VA may assign the earliest date as of which 
it is ascertainable that the increase occurred as long as the 
claim for the increased disability rating is received within 
a year of the date that the increase occurred. See 38 C.F.R. 
§ 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 
VAOPGCPREC 12-98. In Re Harper, 10 Vet. App. at 126- 27. 

The record contains differing accounts as to the severity of 
the Veteran's GAD prior to September 19, 2002, the date the 
70 percent rating was assigned. Some of the psychiatric 
evidence prior to the September 19, 2002 VA examination 
demonstrated considerably less social and industrial 
impairment than was shown on VA examination on September 19, 
2002. These records showed that the Veteran retired in 
September 1997 from the Puerto Rico Department of Labor after 
a 30-year career, he lived at home with his wife of more than 
twenty years, that the couple raised a child, and that the 
Veteran had a demonstrated ability to function occupationally 
and interpersonally with some difficulty. See VA examination 
reports of February 1998 and August 1999. The February 1998 
VA psychiatric examination report is most significant for a 
score of 80 on the Global Assessment of Functioning (GAF) 
scale, with findings limited to an anxious mood and 
constricted affect.

Nevertheless, other clinical evidence indicated that it was 
factually ascertainable that the Veteran's psychiatric 
symptoms increased in severity to warrant a 70 percent rating 
for sometime prior to the December 1997 claim. 38 C.F.R. § 
4.130, Diagnostic Code 9400. R.F., MD regularly treated the 
Veteran for GAD for over twenty years. In a June 1998 letter, 
Dr. R.F. noted that the Veteran experienced auditory 
hallucinations, memory loss, and severe anxiety. He 
prescribed three different medications for treatment. The 
Veteran also submitted a November 2007 medical opinion by 
C.R., Ph.D. She reviewed Dr. R.F.'s treatment notes and 
concluded that the Veteran's GAD symptoms were such a 
severity as to render him unemployable by May 13, 1997, which 
was the date of Dr. R.F.'s report recommending that the 
Veteran discontinue employment. She found the February 1998 
and August 1999 VA examination reports inconsistent and noted 
that the February 1998 VA examiner's opinion would likely be 
different if he had access to Dr. R.F.'s treatment notes.  

Additionally, Social Security Administration (SSA) records 
from July 1998 reflected severe anxiety symptoms. In a July 
1998 SSA report, Dr. R.F. described the following symptoms by 
the Veteran: social isolation, auditory hallucinations, 
restricted affect, poor memory, impulse judgment, and 
frequent panic attacks. SSA records showed that the Veteran 
has been in receipt of SSA disability benefits since 
September 1997 (the approximate time he retired from full 
time employment) for severe mental impairments. While the SSA 
has found the Veteran to be disabled within the meaning of 
its applicable law, these findings are relevant, but not 
necessarily binding on VA. Holland v. Brown, 6 Vet. App. 443 
(1994).

It has been held that the Board must determine how much 
weight is to be attached to each medical opinion of record. 
See Guerrieri v. Brown, 4 Vet. App. 467 (1993). Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence. Gabrielson v. Brown, 7 Vet. App. 36 (1994). 
In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998). Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion. 
See Prejean v. West, 13 Vet. 444, 448-9 (2000). 

A proffered medical opinion should be viewed in its full 
context, and not characterized solely by the medical 
professional's choice of words. Lee v. Brown, 10 Vet. App. 
336, 339 (1997). Examination of the exact language used by 
the medical care provider is not, in and of itself, 
necessarily determinative in this regard. Id. Instead, 
inquiry must be made into the nature of the expressed 
opinion, the clinical data used to formulate the opinion, its 
rationale, or any other factors that would give it substance. 
Bloom v. West, 12 Vet. App. 185 (1999).  

For reasons stated below, the Board finds the medical 
evidence showed it was factually ascertainable that the 
Veteran's service connected GAD symptoms approximated the 
criteria for a 70 percent rating under Diagnostic Code 9400 
by September 15, 1997, when the Veteran retired from 
employment. 

A 70 percent rating is assigned under Diagnostic Code 9400 
where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.

Dr. R.F.'s treatment notes from June 1998 included GAD 
symptoms of auditory hallucinations, suicide ideation, and 
memory loss. In an August 2002 examination report, Dr. R.F. 
recounted past instances of the Veteran locking himself in 
his bedroom and hitting doors and walls with his fists. 
Additionally, the Veteran's GAD symptoms included episodes of 
making incomprehensible loud noises while outside at night. 
These severe symptoms reported by Dr. R.F. in June 1998 are 
more closely contemplated by the criteria for a 70 percent 
rating. 

Also of record is a November 2007 letter by C.R., PhD. She 
reviewed Dr. R.F.'s treatment notes and VA examination 
reports. Dr. C.R. concluded that the Veteran was likely 
unemployable by May 13, 1997 based on Dr. R.F. recommendation 
that the Veteran discontinue employment due to his severe 
anxiety symptoms. She based her opinion on the long-standing 
treatment record provided by Dr. R.F. 

The Board notes that Dr. R.F. treated the Veteran's GAD for 
many years. Although the Court has specifically rejected the 
"treating physician rule," which accords the opinions of 
treating physicians dispositive weight of causal issues, the 
Board is obligated to consider and articulate reasons or 
bases for its evaluation of a treating physician. Conversely, 
the law does not mandate that the opinion of a treating 
physician be rejected. See Van Slack v. Brown, 5 Vet. App. 
499, 502 (1993); Guerrieri, 4 Vet. App. at 473 (1993). VA 
examination reports, dated February 1998 and August 1999, 
suggested the Veteran's GAD symptoms were not severe. 
However, the Board finds that Dr. R.F.'s reports are 
probative since they were based on a thorough familiarity 
with the Veteran's symptoms based on years of GAD treatment. 
See id. The Board finds that the increased severity of the 
GAD symptoms were present prior to the current effective date 
of September 22, 2002 based on the reports of Dr. R.F. and 
Dr. C.R. 

An effective date of September 15, 1997 is assigned for the 
grant of a 70 percent rating for service connected GAD. 
38 C.F.R. § 3.400(o). The Board finds that this date to be 
the first factually ascertainable date that the Veteran's GAD 
symptoms increased in severity to warrant a 70 percent 
rating. On this date, the Veteran quit working. Although the 
record indicates that Dr. R.F. recommended that the Veteran 
stop working for sometime prior to September 1997, this is 
the first action taken by the Veteran on the recommendation. 
The Veteran's decision to stop working would indicate that he 
experienced an increased GAD symptomatology. Thus, the Board 
assigns a date of September 15, 1997 for the grant of a 70 
percent rating for the Veteran's service connected GAD. Id.  

The Board has considered whether further development and 
notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken. However, given the 
results favorable to the Veteran, further development under 
the VCAA or other law would not result in a more favorable 
result for the Veteran, or be of assistance to this inquiry.  






Entitlement to an effective date prior to September 19, 2002 
for the grant of a TDIU claim due to service connected 
disability

The Veteran seeks assignment of an effective date prior to 
September 19, 2002 for the grant of his TDIU claim. The Board 
finds that the Veteran met the criteria for a grant of his 
TDIU claim on September 15, 1997.  

Total disability ratings based on individual unemployability 
(TDIU) may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more. See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).

Additionally, where these percentage requirements are not 
met, entitlement to the benefits on an extraschedular basis 
may be considered when the Veteran is unable to secure and 
follow a substantially gainful occupation by reason of 
service- connected disabilities. See 38 C.F.R. §§ 3.321(b), 
4.16(b).

In determining whether an individual is unemployable by 
reason of his single service-connected disorder, 
consideration must be given to the type of employment for 
which the Veteran would be qualified. Such consideration 
would include education and occupational experience. 
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating. See 38 C.F.R. § 4.19. The Board's 
task is to determine whether there are circumstances in this 
case, apart from the non-service-connected conditions and 
advancing age, which would justify a total disability rating 
based on unemployability. Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993). 
  
A TDIU claim is essentially a claim for an increased rating. 
See Hurd v. West, 13 Vet. App. 449 (2000). The law with 
regard to determining the effective date of an 
increased evaluation is set forth in 38 U.S.C.A. § 5110(a), 
(b)(2) (West 2002) and 38 C.F.R. § 3.400(o) (2008). The 
general rule with respect to the effective date of an award 
of increased compensation is that the effective date of such 
award "shall not be earlier than the date of receipt of 
application therefor." 38 U.S.C.A. § 5110(a).  This statutory 
provision is implemented by the regulation, which provides 
that the effective date for an award of increased 
compensation will be the date of receipt 
of claim or the date entitlement arose, whichever is later. 
38 C.F.R. § 3.400(o)(1).  "Date of receipt" generally means 
the date on which a claim, information, or evidence was 
received by VA.  38 C.F.R. § 3.1(r) (2008).

An exception to that general rule applies under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that circumstance, the law provides that 
the effective date of the award "shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 
125, 126 (1997); VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998). 
The term "increase" as used in 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400 means an increase to a higher disability 
level. See Hazan v. Gober, 10 Vet. App. 511 (1997).

Based on the above VA regulations, the Board must now 
determine the date entitlement to TDIU arose, meaning the 
initial date that there is evidence of unemployability.  

The TDIU claim was filed on December 3, 1997. 38 C.F.R. 
§ 4.16(a). Thus, he meets the schedular criteria for TDIU 
consideration beginning September 15, 1997, on the basis of 
the grant above. See id. The Veteran ceased gainful 
employment on September 15, 1997 and remained unemployed 
since that time. Also, SSA records showed that the Veteran 
has been in receipt of SSA disability benefits since that 
date for severe mental impairments. As previously noted, SSA 
disability findings are relevant, but not necessarily binding 
on VA. Holland, supra.  

Again, the record differs as to whether the Veteran's GAD 
symptoms precluded gainful employment prior to September 19, 
2002. The VA examination reports from February 1998 and 
August 1999 showed less severe GAD symptoms, indicating the 
Veteran was capable of employment. Private treatment records, 
dated June 1998 and July 1998, by Dr. R.F. showed that the 
Veteran's GAD symptoms were such a severity as to preclude 
employment. Additionally, Dr. C.R. opined after her review of 
the record that the Veteran was unemployable due to his GAD 
symptoms by May 1997. She referenced multiple medical records 
and provided a thorough explanation for her opinion. 

As stated above, the Board must determine how much weight is 
to be attached to each medical opinion of record. See 
Guerrieri, supra. Based upon the medical evidence reviewed 
above, the Board finds that it is factually ascertainable 
that the Veteran's GAD symptoms precluded employment starting 
on September 15, 1997. June and July 1998 reports by Dr. R.F. 
detailed severe GAD symptoms. Dr. C.R. provided a November 
2007 opinion that the Veteran's severe GAD symptoms rendered 
him unemployable by May 1997 based on Dr. R.F.'s 
recommendation for the Veteran to stop working at that time. 
The Board notes that VA examination reports, dated February 
1998 and August 1999, indicated GAD symptoms of a lesser 
severity. However, the Board finds the opinions of Dr. R.F. 
and Dr. C.R. probative due to their thorough review of the 
record and Dr. R.F.'s extensive familiarity with the 
Veteran's GAD symptoms. See Van Slack, supra. Dr. R.F. 
advised the Veteran to cease employment for sometime prior to 
September 15, 1997. Notwithstanding, the Veteran continued 
employment until September 15, 1997. Since this date is when 
the Veteran permanently discontinued employment due to GAD 
symptoms, the Board assigns an effective date of September 
15, 1997 for the grant of a TDIU claim. 38 C.F.R. §§ 3.400, 
4.16(a).  

The Board has considered whether further development and 
notice under the VCAA or other law should be undertaken. 
However, given the results favorable to the Veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the Veteran, or be of assistance to 
this inquiry.  
    

ORDER

An effective date of September 15, 1997 for the assignment of 
a 70 percent rating for a generalized anxiety disorder is 
granted.  

An effective date of September 15, 1997 for a grant of a 
total disability evaluation based upon individual 
unemployability is granted.  


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


